Opinion by
Wilson, J.
It was stipulated that the items marked “A” consist of kidskin plates the same in all material respects as those the subject of Rung Chen Fur Corpn. v. United States (29 Cust. Ct. 266, C. D. 1480) and that the items marked “B” consist of lambskin plates similar to those the subject of A. S. Gold & Bro., Inc. v. United States (33 Cust. Ct. 120, C. D. 1643). Accepting this stipulation as a statement of fact and following the cited decisions, the claim for free entry under paragraph 1681 was sustained.